t c summary opinion united_states tax_court brandi r mccutcheon-cox petitioner v commissioner of internal revenue respondent docket no 13475-15s filed date brandi r mccutcheon-cox pro_se gary r shuler jr and louis h hill for respondent summary opinion wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect in the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary continued be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her three minor children and whether petitioner is entitled to additional child tax_credits background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in ohio on date petitioner married thomas r cox during their marriage they had three children p n c b t c and t r c on date petitioner and mr cox executed a separation agreement and filed it in divorce proceedings in the common pleas court of clark county ohio domestic relations division adult section in the separation agreement continued amounts are rounded to the nearest dollar 2the court uses only the initials of the minor children see rule a petitioner and mr cox agreed that mr cox shall have the tax exemption of the minor children until such time as petitioner’s annual income is dollar_figure or more petitioner shall have the exemptions for the year she earns at least dollar_figure not including spousal support the parties shall alternate thereafter petitioner signed the separation agreement which was incorporated into petitioner and mr cox’s divorce decree during the taxable_year p n c b t c and t r c lived with petitioner for more than half the year petitioner timely filed with respondent a form_1040 u s individual_income_tax_return for the taxable_year on line of her return petitioner reported total income of dollar_figure petitioner claimed dependency_exemption deductions and additional child tax_credits for her three children mr cox also claimed all three children as dependents on hi sec_2012 tax_return and respondent to date has accepted his return as filed in a notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deductions and also made computational adjustments to petitioner’s claimed additional child tax_credits discussion as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 the burden of proving a factual issue relating to tax_liability shifts to the commissioner under certain circumstances sec_7491 because we decide this case on a preponderance_of_the_evidence we need not decide which party has the burden_of_proof see sec_7491 138_tc_306 i dependency_exemption deductions sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent as a qualifying_child or qualifying_relative sec_152 defines a qualifying_child as an individual who i bears a specified relationship to the taxpayer described in sec_152 ii has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year iii meets certain age requirements iv has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and v has not filed a joint_return for that taxable_year respondent agrees that petitioner generally satisfies the requirements of sec_152 with respect to p n c b t c and t r c for the taxable_year nevertheless respondent contends that under the separation agreement petitioner is not entitled to the dependency_exemption deductions for the three children according to respondent the separation agreement accorded the three dependency_exemptions to mr cox for because petitioner’s total income for that year was less than dollar_figure when parents file separate federal tax returns and are legally_separated or divorced sec_152 provides special rules for determining which parent may claim a dependency_exemption for each child generally sec_152 awards the exemption for a child to the custodial_parent that is the parent having custody of the child for the greater portion of the year sec_152 provides an exception to this rule if the following four conditions are met i the child receives over one-half of his or her support during the taxable_year from his or her parents ii the child was in the custody of one or both of the child’s parents for over one-half of the taxable_year iii the custodial_parent signs a written declaration releasing his or her claim to the exemption and iv the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 and the irs has promulgated form_8332 release revocation of release of claim to exemption for child by custodial_parent to implement the written declaration requirement of sec_152 petitioner was the custodial_parent for all three children during nothing in the record indicates that she signed a form_8332 for the taxable_year or an equivalent written declaration as prescribed by the regulations releasing her claim to dependency_exemption deductions for the three children a court order or decree executed before date can also serve as a written declaration for purposes of sec_152 if it satisfies the requirements for the form of a written declaration in effect at the time it is executed see 142_tc_131 sec_1 e income_tax regs as in effect during sec_152 required that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year in order for a separation agreement or similar document to comply with sec_152 the release of the claim to the dependency_exemption deduction must be unconditional swint v commissioner t c pincite 139_tc_468 aff’d 745_f3d_890 8th cir petitioner did not unconditionally waive entitlement to the dependency_exemption deductions in the date separation agreement that agreement explicitly conditioned mr cox’s ability to claim the dependency_exemption deductions on petitioner’s annual income remaining under dollar_figure see gessic v commissioner tcmemo_2010_88 99_tcm_1362 the fact that the condition set forth in the separation agreement was satisfied during does not change our analysis armstrong v commissioner t c pincite gessic v commissioner t c m cch pincite see also brissett v commissioner tcmemo_2003_310 86_tcm_582 complying with the terms of a separation agreement is not sufficient to allow a dependency_exemption deduction without a valid form_8332 or equivalent because the requirements of sec_152 are not met for the taxable_year petitioner remains entitled to claim the dependency_exemption deductions for her children despite the ohio state court order because federal_law controls see sec_152 and c armstrong v commissioner t c pincite 114_tc_184 although the permanent orders granted the noncustodial_parent the right to claim the dependency_exemptions for his children a state court cannot determine issues of federal tax law aff’d on other grounds sub nom 293_f3d_1208 10th cir our holding is consistent with our holdings in many cases in this court in which a taxpayer like mr cox here has claimed a dependency_exemption deduction by virtue of satisfying all the required conditions in a divorce decree or separation agreement only to learn that the written declaration he attached to his return did not meet the requirements of sec_152 see armstrong v commissioner t c pincite porter v commissioner tcmemo_2015_141 at allred v commissioner tcmemo_2014_54 at brissett v commissioner t c m cch pincite it appears that mr cox was more fortunate than those other noncustodial spouses we also acknowledge that our holding in this case provides a tax_benefit to petitioner that she was not entitled to claim under the separation agreement she signed however the question is not what she is entitled to under state law but what she is entitled to under sec_152 see miller v commissioner t c pincite ii child tax_credits sec_24 provides that a taxpayer generally may claim a credit against the tax imposed for the taxable_year for each qualifying_child of the taxpayer who has not reached the age of for when the taxpayer is allowed a dependency_exemption under sec_151 sec_24 because petitioner is entitled to exemptions for the taxable_year for her three children who were not yet in she is also entitled to the additional child tax_credits she claimed on her return sec_24 to reflect the foregoing decision will be entered for petitioner
